NORTH CAROLINA                                   IN THE GENERAL COURT OF JUSTICE
                                                     SUPERIOR COURT DIVISION
GUILFORD COUNTY                                     7D    20 CVS 4 14
                                                                    / k0


NATTY GREENE'S BREWING
                                                             38
COMPANY, LLC, NATTY GREENE'S
DOWNTOWN, LLC, EJE, INC. d/b/a CAFE
PASTA, NATTY GREENE'S CREEKSIDE,
LLC d/b/a KAU, JAKE'S DINER OF                                 COMPLAINT
WENDOVER, INC. d/b/a JAKE's DINER,
DAAB, INC. d/b/a JAKE'S DINER, JAKE'S
OF DRAWBRIDGE, INC. d/b/a JAKE'S
DINER, JAKE'S OF BATTLEGROUND,
LLC d/b/a JAKE'S DINER, RIO GRANDE
#14, INC d/b/a RIO GRANDE MEXICAN
KITCHEN, RIOS, INC. d/b/a RIO GRANDE
MEXICAN KITCHEN and RIO GRANDE
FRIENDLY, INC. d/b/a RIO GRANDE
MEXICAN KITCHEN,

            Plaintiffs,

      v.

TRAVELER'S CASUALTY INSURANCE
COMPANY OF AMERICA, TRAVELER'S
INDEMNITY COMPANY, SENTINEL
INSURANCE COMPANY, LIMITED,
UTICA NATIONAL INSURANCE GROUP,
FRANKENMUTH MUTUAL INSURANCE
COMPANY and STATE AUTOMOBILE
MUTUAL INSURANCE COMPANY,

            Defendants.



    NOW COME Plaintiffs and file this Complaint and allege and say:

                             PARTIES & JURISDICTION

    1.     Plaintiffs are entities that own and operate restaurants and bars in Guilford County,

    North Carolina.




     Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 1 of 6
2.      At all times mentioned herein, Defendants were licensed to do business in the State

of North. Carolina, selling business owners, property and casualty insurance policies to

bars, restaurants, caterers, banquet halls, and other hospitality businesses.

3.      This Court has jurisdiction over this matter because all named Plaintiffs are

residents of Guilford County and each of the Defendants sold insurance products to:them

in this county.

4.      The:Centers for Disease Control and the World Health Organization ("WHO") have

for years been warning about the possibility of an airborne virus that could cause a

worldwide scare and pandemic.

5.      Coronavirus (COVID- l 9) (hereinafter "the virus") is a highly contagious airborne

virus that has rapidly spread:and continues to spread across the World. The fear that it

would arrive and spread in the United States was particularly great throughout March, 2020

and, eventually, it did arrive.

6.      WHO has declared the virus to be a pandemic.

7.      The fear of the COVID-19 pandemic is a crisis that has impacted American life ion.

a massive scale including the public's ability to congregate in bars and restaurants.

8.      In an effort to prevent the virus from arriving. and then from further spreading,

federal and state authorities have mandated social distancing and have greatly limited the

number of people who can gather in any given setting.

9.      Greensboro restaurants and bars were poised to seize on the economic impact of

both the ACC and NCAA basketball tournaments that were to be hosted at the Greensboro

Coliseum.




 Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 2 of 6
10.    Those entities had been planning and investing for years to reap the economic

benefits from the two week period from March 9-21, 2020.

11.    In.particular, Natty Greene's Brewing Company, LLC had its new location directly

across from the Greensboro Coliseum ready to earn its necessary revenue for the year.

12.    Crowds began to fill Greensboro restaurants and bars leading up to and at the

beginning of the ACC Tournament.

13.    On Wednesday, March 11,.2020, public fear and commotion that the virus would

arrive and spread caused the Atlantic Coast Conference to order fans to not to attend the

ACC Tournament on the following day.

14.    On Thursday, March 12, 2020, the Atlantic Coast Conference cancelled the

tournament. The NCAA quickly followed suit.

15.    In an effort to prevent the arrival and spread of the virus at locations throughout the

State, North Carolina Governor Roy Cooper on March 17, 2020 issued Executive Order

No. 118 which ordered the complete closure of the "dine-in" portion of restaurants.

Furthermore, Governor Cooper's order was clear: "Bars are directed to close." A violation

of the Order was deemed by the Governor to be a crime.

16.    On March 27. 2020, Governor Cooper issued Executive. Order No. 121 that: (a)

directsNorth Carolina residents to stay in their homes except when performing "essential"

activities; (b) prohibits gatherings of 10 or more people; and (c) requires "non-essential"

businesses to cease operations. Governor Cooper did not issue this Order because of

damages being caused by the virus itself, but instead to "mitigate community spread" of

the virus, i.e., to prevent damages caused by the virus.




                                          3


 Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 3 of 6
17.     Public fear and, commotion and, significantly, the governmental actions and

closures implemented because of and in response to the threat of the virus have caused

Plaintiffs to incur significant financial losses and damages.

18.     Since that date of Governor Cooper's Order, countless North Carolina bar and

restaurant operators, among other businesses, have made claims under their business

owner, property and casualty insurance policies to recover the business revenues they have

lost, and continue to lose, as:a result of the public fear and commotion concerning the

virus, the closures implemented to-prevent the arrival and spread of the virus and Governor

Cooper's Executive Order.

19.     Insurers, including Defendants, have denied nearly every claim for lost business

revenues by claiming their insureds have no coverage for various incorrect reasons. The

policies provide coverage for loss of business revenues. Defendants accepted premiums

for such coverage and now, when the critical time of need has arrived for their insureds,

they refuse to provide the coverage for their restaurant and bar policyholders.

20.    At all times mentioned herein, the Policies sold by Defendants provide coverage

for the restaurants/premises for loss of business revenues and the physical loss of that

money. The income not arriving was as physical as it can get and the very reason for the

purchase of the insurance offered for sale by Defendants.

21.     Plaintiffs have performed all obligations imposed upon them by the policies

including, but not limited to, the payment of premiums and the timely reporting of claims

to the Insurer's agents.

32.    Some of Defendants' policies exclude coverage "caused directly or indirectly by

... virus." Others do not. None, however, exclude coverage for damages caused by public




                                         4


Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 4 of 6
fear and commotion and/or governmental action implemented in an effort to prevent the

arrival of they virus or to mitigate the spread of the virus as opposed to damages caused by

the virus itself.

33.     Some of Defendants' policies define in their exclusions a virus to be an agent that

- induces disease" as opposed to causing wet or dry rot. Others do not make such a

distinction and use the terms "rot" and "virus" interchangeably as if they are synonyms.

34.     None of the policies define "Direct Physical Loss." It is hard to imagine that the

loss of business revenues can be anything but "direct" and "physical." To be sure, money

that was previously physically arriving is now not physically arriving. It was because of

the possibility of these monetary physical losses that Plaintiffs chose to pay policy

premiums to Defendants for decades.

                           FIRST CAUSE OF ACTION
               (For a Declaratory Judgment, N.C.G.S. §1-253, et seq.)

35.     Plaintiffs reallege the allegations contained above.

36.     While Plaintiffs' damages continue to accrue, at this critical time a declaratory

judgment is necessary to resolve a real bona fide dispute that exists between the parties

(and many other claimants) regarding Defendants' vague insurance policies.

36.     N.C. Gen. Stat §1-253, et seq. permits North Carolina courts to resolve such

disputes through the entry of a declaratory judgment.

36.     Plaintiffs seek such a declaration of the Court that coverage exists under the

Defendants' policies for'the damages caused by public fear and commotion and the

governmental closures implemented as a result of the threat of the arrival and potential

spread of the virus.




                                          5


Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 5 of 6
      WHEREFORE, Plaintiffs pray the Court for the following relief:

      1.     That the Court declare Plaintiffs have all applicable coverages under the insurance

      policies sold to them by Defendants; and

      2.     For such other and further relief that the Court deems proper.



      This the 3    day of April, 2020.

                                                       C
                                                           Dre    TO
                                                               ey K. Peraldo
                                                           James R. Faucher
                                                           Attorneysfor Plaintiffs

FOR THE FIRM:

Brown, Faucher, Peraldo & Benson, PLLC
Greensboro Law Center
822 N. Elm St., Suite 200
Greensboro, North Carolina 27401
Telephone: (336) 478-6000
Facsimile: (336) 273-5597
drew@greensborolawcenter.com
jeff@greensborolawcenter.com
james@greensborolawcenter.com




                                                 6


      Case 1:20-cv-00437-CCE-JEP Document 9 Filed 05/18/20 Page 6 of 6
